DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and Species 2 (claims 1-15 & FiGs. 4A-4D) in the reply filed on 2/14/2022 is acknowledged.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita et al. (US PG. Pub. 2019/0371717).

Regarding claim 1 – Kita teaches an electronic device (fig. 9), comprising: a flexible circuit board (1B [paragraph 0059] Kita states, “a flexible interconnect substrate 1 

Regarding claim 14 – Kita teaches the electronic device as claimed in claim 1, wherein the flexible circuit board (fig. 9, 1B) further comprises an auxiliary substrate (30 [paragraph 0043] Kita states, “insulating layer 30”), disposed on the first flexible substrate (11) and exposing an opening (10x [paragraph 0050] Kita states, “via holes 10x”) of the first flexible substrate(11).

Claim(s) 1-4, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US PG. Pub. 2007/0141757).

Regarding claim 1 – Nomura teaches an electronic device (fig. 2I [title] Nomura states, “Method of manufacturing flexible wiring substrate”), comprising: a flexible circuit board 

Regarding claim 2 – Nomura teaches the electronic device as claimed in claim 1, wherein the first flexible substrate (fig. 2I, 10a) has an opening (10x [paragraph 0037] Nomura states, “via hole 10x”) exposing the first seed layer (lower seed layer 14).

Regarding claim 3 – Nomura teaches the electronic device as claimed in claim 1, wherein a thickness of the first seed layer (fig. 2I, lower seed layer 12) is greater than 0 um and less than or equal to 1 um ([paragraph 0037] Nomura states, “a seed layer 12 made of copper, or the like and having a film thickness of 1 .mu.m or less”).

Regarding claim 4 – Nomura teaches the electronic device as claimed in claim 1, wherein a thickness of the first conductive layer (fig. 2I, lower conductive layer 14) is greater than or equal to 0.5 um and less than or equal to 25 um ([paragraph 0037] 

Regarding claim 7 – Nomura teaches the electronic device as claimed in claim 1, wherein the flexible circuit board (fig. 2I, 1) further comprises an insulating layer (20 [paragraph 0041] Nomura states, “upper resin layer 20”), disposed on the first flexible substrate (10a) and the first conductive layer (lower conductive layer 14), the insulating layer (20) has an opening (20x [paragraph 0041] Nomura states, “via hole 20x”) exposing the first conductive layer (lower conductive layer 14), and the second seed layer (upper seed layer 12) is disposed on the insulating layer (20) and contacts the first conductive layer through the opening (claimed structure shown in figure 2I).

Regarding claim 10 – Nomura teaches the electronic device as claimed in claim 7, wherein the flexible circuit board (fig. 2I, 1) further comprises a second conductive layer (upper conductive layer 14), disposed on the second seed layer (upper seed layer 12), and the second seed layer is in contact with the second conductive layer (claimed structure shown in figure 2I).

Regarding claim 11 – Nomura teaches the electronic device as claimed in claim 10, wherein a thickness of the second conductive layer (fig. 2I, upper conductive layer 14) is greater than or equal to 0.5 um and less than or equal to 25 um ([paragraph 0037] Nomura states, “a metal layer 14 made of copper, or the like and having a film thickness of 15 to 18 .mu.m”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Nakabayashi et al. (US PG. Pub. 2021/0243902).

Regarding claim 5 – Nomura teaches the electronic device as claimed in claim 1, but fails to teach wherein the first seed layer and the first conductive layer comprise a same material, and a grain size of the first seed layer is smaller than a grain size of the first conductive layer.
 	Nakabayashi teaches an electronic device (fig. 1B) wherein the first seed layer (122 [paragraph 0040] Nakabayashi states, “seed layer 122”) and the first conductive layer (131 [paragraph 0040] Nakabayashi states, “pad 131”) comprise a same material (copper discussed in paragraph 0040), and a grain size of the first seed layer is smaller than a grain size of the first conductive layer ([paragraph 0040] Nakabayashi states, “copper crystal grains forming the seed layer 122 are smaller and more likely to diffuse than copper crystal grains forming the pad 131”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having the 

Regarding claim 12 – Nomura teaches the electronic device as claimed in claim 10, but fails to teach wherein the second seed layer and the second conductive layer comprise a same material, and a grain size of the second seed layer is smaller than a grain size of the second conductive layer.
 	Nakabayashi teaches an electronic device (fig. 1B) wherein the second seed layer (122 [paragraph 0040] Nakabayashi states, “seed layer 122”) and the second conductive layer (131 [paragraph 0040] Nakabayashi states, “pad 131”) comprise a same material (copper discussed in paragraph 0040), and a grain size of the second seed layer is smaller than a grain size of the second conductive layer ([paragraph 0040] Nakabayashi states, “copper crystal grains forming the seed layer 122 are smaller and more likely to diffuse than copper crystal grains forming the pad 131”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having the flexible circuit board with a second seed layer and a second conductive layer as taught by Nomura with the grain size of the seed layer being smaller than the grain sizes of the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Chang et al. (US PG. Pub. 2020/0381348).

Regarding claim 6 – Nomura teaches the electronic device as claimed in claim 1, but fails to teach wherein the second seed layer comprises: a seed bottom layer, disposed on the first conductive layer and in contact with the first conductive layer; and a seed top layer, disposed on the seed bottom layer and in contact with the seed bottom layer, wherein the seed top layer, the first seed layer, and the first conductive layer comprise a same material, and the seed top layer and the seed bottom layer comprise different materials.
 	Chang teaches an electronic device (fig. 2J [title] Chang states, “Semiconductor device package”) wherein the second seed layer (20s4 [paragraph 0042] Chang states, “seed layer 20s4”) comprises: a seed bottom layer (20s4a [paragraph 0042] Chang states, “the seed layer 20s4 includes a Ti layer 20s4a and a Cu layer 20s4b (e.g., Ti/Cu alloy)”), disposed on the first conductive layer (20r2 [paragraph 0040] Chang states, “interconnection layer 20r2 (e.g., RDL)”) and in contact with the first conductive layer (see fig. 2J); and a seed top layer (20s4b), disposed on the seed bottom layer (20s4a) 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a flexible circuit board with a first and second seed layer and first conductive layer in a particular arrangement as taught by Nomura with the second seed layer having a seed bottom layer and a seed top layer being of different materials as taught by Chang because using a Ti layer seed bottom layer between the insulation layer and the Cu seed top layer will improve the adhesion of the seed layer to the insulation layer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura.

Regarding claim 8 – Nomura teaches the electronic device as claimed in claim 7, but fails to explicitly teach wherein a thickness of the insulating layer is greater than 1 um and less than or equal to 50 um.
 	Nomura does teach an insulating layer wherein a thickness of the insulating layer is greater than 1 um and less than or equal to 50 um.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an insulating layer with a thickness as taught by Nomura with the insulating layer having a thickness greater than 1um and less than or equal to 50 um as taught by Nomura because this thickness will prevent shorting between conductive layers while maintaining a thin profile of the electronic device.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Avary Holding Shenzhen Co LTD (CN110545625).

Regarding claim 13 – Nomura teaches the electronic device as claimed in claim 10, but fails to teach wherein the flexible circuit board further comprises a second flexible substrate, disposed on the insulating layer and the second conductive layer, and the second flexible substrate has an opening exposing the second conductive layer.
 	Avary teaches an electronic device (fig. 11) wherein the flexible circuit board (100 [page 4] Avary states, “flexible circuit board 100”) further comprises a second flexible substrate (50 [page 5] Avary states, “adhesive layer 50 may be an insulating adhesive resin, such as polypropylene (PP), epoxy resin, polyurethane”; polypropylene is considered a flexible material), disposed on the insulating layer (31 & 30) and the 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a flexible circuit board as taught by Nomura with the additional build-up layer of the second flexible substrate and exposing the second conductive layer as taught by Avary because additional circuit layers will allow increased circuit density and allow connections from one side of the flexible circuit board to the other as is commonly known with double-sided PCBs.
	
Regarding claim 15 – Nomura in view of Avary teach the electronic device as claimed in claim 13, wherein the flexible circuit board (Avary; fig. 11, 100) further comprises an auxiliary substrate (51 [page 6] Avary states, “insulating layer 51”), disposed on the second flexible substrate (50) and at least exposing the opening (52) of the second flexible substrate (50).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Kita et al.

Regarding claim 14 – Nomura teaches the electronic device as claimed in claim 1, but fails to teach wherein the flexible circuit board further comprises an auxiliary substrate, 
 	Kita teaches an electronic device having a flexible circuit board (fig. 9, 1B [paragraph 0059] Kita states, “a flexible interconnect substrate 1 usable in a wearable terminal or the like”) wherein the flexible circuit board (1B) further comprises an auxiliary substrate (30 [paragraph 0043] Kita states, “insulating layer 30”), disposed on the first flexible substrate (11 [paragraph 0028] Kita states, “The modulus of elasticity of the first resin layer 11 is greater than or equal to 3 GPa and less than or equal to 10 GPa”) and exposing an opening (10x [paragraph 0050] Kita states, “via holes 10x”) of the first flexible substrate(11).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a flexible circuit board with a first flexible substrate as taught by Nomura with the inclusion of the auxiliary substrate disposed on the first flexible substrate and exposing an opening of the first flexible substrate as taught by Kita because this auxiliary substrate will protect (from moisture, dust, the outside environment) the flexible circuit board and wirings not exposed through the opening

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847